PORTABLE SURFACE CLEANING APPARATUS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Philip Mendes Da Costa on 1/13/22.
The application has been amended as follows: 
Claim 16 (Currently Amended): A hand vacuum cleaner having a front end, a rear end and a hand vacuum cleaner axis extending between the front and rear ends, the hand vacuum cleaner axis defining an axial direction, the front end being a forward most part of the hand vacuum cleaner when the hand vacuum cleaner is advanced in a forward direction to clean a horizontally extending surface, the hand vacuum cleaner comprising: a) an air flow passage extending from a dirty air inlet provided at the front end of the hand vacuum cleaner to a clear air outlet; b) a vacuum cleaner body comprising a suction motor positioned in the air flow passage, a front end, a rear end and a handle, the suction motor having a suction motor inlet end that faces towards the front end of the hand vacuum cleaner and a motor axis, the handle being attached to the vacuum cleaner body and having a hand grip portion that is spaced outwardly from the vacuum cleaner body wherein a plane that is transverse to the motor axis extends through a suction motor housing and the hand grip portion; c) a cyclone unit positioned in the air flow passage upstream from the suction motor and comprising a cyclone chamber having a cyclone chamber wall that extends in the axial direction and a front wall that is pivotally mounted to the cyclone chamber wall between a closed position and an open position, wherein the front wall is openable while the cyclone chamber wall remains attached to the vacuum cleaner body, wherein the cyclone chamber is forward of the suction motor; d) the cyclone chamber having a front end, a rear end, a cyclone air 
Claim 25 (Currently Amended): A hand vacuum cleaner having a front end, a rear end and a hand vacuum cleaner axis extending between the front and rear ends, the hand vacuum cleaner axis defining an axial direction, the hand vacuum cleaner comprising: a) an air flow passage extending from a dirty air inlet to a clear air outlet; b) a vacuum cleaner body comprising a suction motor positioned in the air flow passage, a front end, a rear end, a handle and a post motor filter housing, the handle being attached to the vacuum cleaner body and having a hand grip portion that is spaced outwardly from the vacuum cleaner body wherein a plane that is transverse to the motor axis extends through a suction motor housing and the hand grip portion; c) an air treatment unit positioned in the air flow passage upstream from the suction motor and comprising an air treatment chamber having a front wall that is pivotally mounted to the air treatment unit between a closed position and an open position, wherein the front wall is openable without removing the air treatment unit from the vacuum cleaner body, wherein the air treatment chamber is forward of the suction motor; d) a pre-motor filter positioned downstream of the air treatment chamber 
Allowable Subject Matter
Claims 1-9, 13-20, 22, and 24-25 allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Conrad et al. (US 9226633) teaches a hand vacuum cleaner (100) having a front end (bottom half of cleaner in Fig. 1) and a rear end (top half of cleaner in Fig. 1), the front end being a forward most part of the hand vacuum cleaner (100) when the hand vacuum cleaner (100) is advanced in a forward direction to clean a horizontally extending surface, the hand vacuum cleaner (100) comprising (Fig. 6): a) an airflow passage extending from a dirty air inlet (116) to a clear air outlet (120) (Fig. 1); b) a vacuum cleaner body (112) comprising a suction motor (128) positioned in the airflow passage, a front end, a rear end and a handle having a hand grip portion, the suction motor (128) having a suction motor inlet end (20) that faces towards the front end of the vacuum cleaner motor axis defining an axial direction (vertical in Fig. 1) (Figs. 1 and 9); c) a cyclone unit (136) positioned in the airflow passage upstream from the suction motor (128) and comprising an openable front door (216 ), a cyclone unit wall extending between the front end of the cyclone unit and a rear end of the cyclone unit and a cyclone chamber, wherein the openable front door (216) is pivotally mounted to the cyclone unit wall between a closed position and an open position and the cyclone unit (136) is removable from the vacuum cleaner body (112) with the front door (216) in the closed position (Fig. 9); d) the cyclone chamber having a front end, a rear end, a cyclone air inlet, a cyclone air outlet and a cyclone axis (Fig. 4); e) a pre-motor filter (208) positioned rearward of the cyclone chamber (Figs. 4 and 8); g) wherein the handle (226) has a first end (left, Fig. 4) that is located forward (left) of a rear end (top) of the suction motor and a second end (right, Fig. 4) that is located rearward (right) of the first end (left) of the handle (226), and the handle remains in position (closed) with respect to the suction the front end of the hand vacuum cleaner, or the handle is attached to the suction motor housing at a location forward of the removable post motor filter housing.
Regarding claim 16, the closest art identified, Conrad (US 6482252) in view of Milligan et al. (US 20050081321) teach a hand vacuum cleaner (100) having a front end (102), a rear end and a vacuum cleaner axis (A) extending between the front and rear ends, the hand vacuum cleaner axis (A) defining an axial direction, the front end (102) being a forward most part of the hand vacuum cleaner (100) when the hand vacuum cleaner is advanced in a forward direction to clean a horizontally extending surface, the hand vacuum cleaner (100) comprising (Conrad, Fig. 5): a) an air flow passage (shown by arrows in Fig. 5) extending from a dirty air inlet (116) provided at the front end (102) of the hand vacuum cleaner (100) to a clear air outlet (132) (Conrad, Fig. 5); b) a vacuum cleaner body comprising a suction motor (122) positioned in the air flow passage, a front end, a rear end and a handle (154), the suction motor (122) having a suction motor inlet end that faces towards the front end (102) of the hand vacuum cleaner (100) and a motor axis (A), the handle (154) being attached to the vacuum cleaner body and wherein the front wall is openable without removing the air treatment unit from the vacuum cleaner body.  Similar reasons for allowance apply to claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723